Opinion by
Mr. Justice Brown,
There is nothing in the brief will of George Cook to justify the contention of the appellant that he constituted his son Hiram trustee of the share of his estate which he devised to his daughter. He gave directly to her one-half of his real estate for life. No other meaning can be attached to his words; and, when he added, “after her death it shall go to her heirs and assigns,” his meaning is equally clear that it should descend from her. That she took a fee under the rule in Shelley’s case and the Act of April 27,1855, P. L. 368, is too plain *310for discussion, and the only conceivable reason why this appeal was taken must have been the apprehension that, at some time in the future, some one, not a lawyer, might question the title of the testator’s daughter.
Judgment affirmed.